department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address uil date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail-return receipt requested last date for filing a petition with the tax_court dear a final adverse determination_letter as to your exempt status under sec_501 this is of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition you operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations sincerely yours tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service avila road ms laguna niguel ca taxpayer_identification_number form_990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable jaw and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name tax identification_number year period ended december 20xx xx date issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts the org was recognized by the internal_revenue_service as a tax exempt_organization under c of the internal_revenue_code on may 1xxx the primary activities of the organization have been participation in the housing and urban development hud program which involves the providing of financial assistance to low or very low income first-time home buyers in regards to the hud program the office of the inspector general at the us on april 20xx the internal_revenue_service irs commenced an examination of the organization for the fiscal_year ended december 20xx to determine if the organization was operating exclusively for tax exempt purposes as part of the examination information and documents regarding the organization's activities was requested via an information_document_request idr as follows department of housing and urban development contacted the irs regarding information revealed during hud audits of some c organizations participating in the agency’s discount property purchase program hud auditors reported abuse dealing with two main issues organizations involved in the discount property program rehab resale and organizations providing down payment assistance there were indications that org is was involved in a down payment assistance program the terms and conditions under which down payment assistance is offered suggest that the organization was more interested in closing sales for the benefit of sellers than they were in helping buyer’s secure affordable housing articles of incorporation and all amendments bylaws irs exemption_letter original application_for exempt status minutes of board_of director's meeting from 20xx through present newsletter pamphlets brochures description of all events programs and activities during the fiscal_year ending december 20xx interview with officers all accounting_records g l checks invoices etc publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page a a o n n w form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name tax identification_number year period ended december 20xx xx date loan agreements and contracts in reference to the down payment assistance program down payment assistance transaction and closing statements list of home sellers names addresses and social_security numbers on june 20xx the irs received notice that the letter was not deliverable and unable to be forwarded on september 20xx the irs mailed a postal tracer to the local post office to obtain a correct and current address of the organization the postal tracer did not provide any information on the organization’s address or information on the officers of the organization to date the internal_revenue_service has not received any of the requested information or documents from the organization law internal_revenue_code sec_501 provides for tax exemption to regulation sec_1_501_c_3_-1 provides that an organization will be regulation sec_1_501_c_3_-1 organizational and operational tests organizations organized and operated exclusively for charitable purposes and no part of the net earning which inures to the benefit of any individual provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family regulation sec_1_501_c_3_-1 provides an organization is not publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name tax identification_number year period ended december 20xx xx date shareholders of the organization or persons controlled directly or indirectly by such private interests section if the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 a of the code provides except as provided in sec_6033 a every organization exempt from tax under sec_501 a shall file an annual return stating specially the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulation provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name tax identification_number year period ended december 20xx xx date information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination f the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government position in accordance with the above cited provisions of the code and regulations under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the org has not met the requirements to qualify for tax exempt status under c of the internal_revenue_code because it has not complied with the irs’s requests for information to determine if it is still qualified for tax exempt status under c of the code therefore revocation of the org’s tax exempt status is recommended effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
